Citation Nr: 0532206	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  96-46 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to April 1973.  This appeal is before the Board 
of Veterans' Appeals (Board) from an October 1995 rating 
decision by the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was previously before the 
Board in December 2002, when the Board sought an advisory 
medical opinion from the Veterans Health Administration 
(VHA).  The Board has characterized the issue to reflect that 
there was a prior final decision in this matter.


FINDINGS OF FACT

1.  An April 1986 rating decision continued previous denials 
(including by the Board in August 1974) of service connection 
for a low back disability, based essentially on findings that 
the veteran's low back disability pre-existed, and was not 
aggravated by, service; the veteran initiated, but did not 
perfect, an appeal of that rating decision.  

2.  Evidence received since the April 1986 rating decision 
tends to show that during service low back pathology was 
superimposed the veteran's pre-existing (congenital) low back 
abnormality, bears directly and substantially on the matter 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The evidence now shows that the veteran's postoperative 
lumbosacral disc disease was incurred during his active 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1986 rating decision is 
new and material, and the claim of service connection for a 
low back disability may be, and is, reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

2.  Service connection for postoperative lumbosacral disc 
disease is warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record indicates that there has been substantial 
compliance with the pertinent notice mandates of the VCAA and 
implementing regulations.  The RO has obtained the veteran's 
service medical records and all identified records from 
postservice medical care providers.  There is no indication 
that there is any relevant evidence outstanding.  Development 
appears complete to the extent possible.  As was noted, in 
December 2002 the Board sought a medical advisory opinion 
from a medical expert.  The opinion was obtained, and in an 
April 2005 letter the Board notified the veteran of the 
opinion and provided him with a copy.  In correspondence 
dated in October 2005, the veteran reported that he had "no 
further argument and/or evidence to submit," and requested 
that the Board "[p]lease proceed with the adjudication of my 
appeal."  The Board is authorized to obtain advisory 
opinions from VHA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 
2005).  Regardless, as the veteran in not prejudiced by the 
determination below, and there is no need to dwell on the 
impact of the VCAA on this claim.  

Background

In August 1974 the Board denied service connection for a back 
condition.  The August 1974 decision was based upon findings 
that the veteran had a congenital back abnormality, and that 
the evidence did not show that additional disability was 
superimposed on the congenital back abnormality during 
service.  A rating decision in April 1986 noted the Board 
decision and continued the denial essentially on the same 
bases.  The veteran initiated, but did not perfect, an appeal 
of that rating decision, and that is the last final decision 
in the matter.

The evidence of record in April 1986 included service medical 
records showing the veteran's complaints of low back pain as 
early as February 1972.  A clinical report in that month 
noted that the veteran had no back problems prior to service, 
but experienced low back discomfort during basic training.  
X-rays in March 1972 revealed spina bifida occulta at L-5 and 
spondylolysis.  The remainder of the service medical records 
reveal complaints and treatment of low back pain throughout 
the veteran's service.  He was confined to quarters due to 
back strain in April 1972.  He discharged from service due to 
multiple congenital abnormalities of the lumbar spine.  A 
Physical Evaluation Board and a Medical Board determined that 
the low back disorder existed prior to service.  

On VA examination in July 1973, the veteran complained of 
chronic back pain (occasionally very sharp pain) that was 
aggravated by bending, lifting, and prolonged standing or 
sitting.  Examination revealed that the range of motion of 
the spine was normal, there was no tenderness over the 
spinous process, and there was no paralumbar spasticity.  X-
rays revealed a minor congenital anomaly of the lumbosacral 
junction.  Arthritis of the spine was not noted.  The 
diagnoses, in pertinent part, were residual back injury, and 
minor congenital anomaly at the lumbosacral junction.  The 
examiner noted that the veteran sustained a back injury in 
service in 1972; no opinion was expressed regarding a 
relationship between current back disability and service.  

On VA examination in March 1974, it was again noted that the 
veteran sustained a back injury in service in February 1972.  
Examination revealed that the vertebrae were normally 
aligned.  A pain response was elicited on deep palpation at 
L4-5 on the right side.  The lumbar spine had full range of 
motion, but the veteran complained of pain during forward and 
lateral flexion.  There was no muscle spasm.  X-rays revealed 
a minor congenital anomaly at L5-S1, with pseudoarthrosis 
between the right and left transverse process of L5 and the 
sacral wing.  

Numerous additional VA outpatient records showed continued 
treatment for chronic low back pain.  In December 1985 the 
veteran underwent a lumbar laminectomy after a diagnosis of a 
herniated nucleus pulposus, L5-S1, on the left side.  
Clinical history noted that the low back pain dated back to a 
low back injury he sustained in service jumping from a 
vehicle on maneuvers.  

Evidence received subsequent to the April 1986 rating 
decision includes:

*	Additional medical records showing continued treatment 
for low back disability through March 1997.  

*	An August 1995 sworn statement by an individual who 
reported that he served with the veteran, and is to the 
effect that he recalls that the veteran sustained a back 
injury in service during an altercation with a drill 
instructor.  In a September 1995 written statement, 
another fellow serviceman reported that he witnessed the 
veteran injuring his back in February 1972 when he 
jumped from a motor vehicle while on maneuvers.

In December 2002 the Board referred the case to the VHA for 
an advisory medical opinion.  The Chief of Surgery at a VA 
medical facility reported that the record was reviewed in its 
entirety, including service medical records.  The physician 
stated that it appeared the veteran had no back pain on his 
enlistment (noting that "there is some dispute in this 
respect by here I give the veteran the benefit of the 
doubt"), but it was clear that the veteran developed back 
pain during service.  The physician expressly reported that 
there is no concrete evidence that the veteran had a back 
disorder prior to military service, and although there are 
references to a "longstanding" back disorder in service 
medical records dated in 1972, there is no clarification of 
that statement.  The physician reported:
I would agree that there is no objective 
evidence that a severe enough back injury 
ever occurred and this in itself would 
probably be sufficient basis for denial.  
However, I disagree with the conclusion 
that the incidental finding of a 
congenital spinal anomaly on a routine X-
ray points to an obvious cause of the 
[veteran's] back symptoms.  The type of 
anomaly described is seen with some 
frequently in orthopaedic practice.  It 
is often asymptomatic and may remain so 
throughout life.  The fact that such an 
anomaly exists in a individual does not 
mean that any back symptoms that he may 
have can be directly attributed to the 
said anomaly.  

The [veteran's] back pain appeared during 
the period of service from 1971 to 1973 
and continued chronically in civilian 
life thereafter.  The exact cause of this 
is uncertain and may never be identified.  
There was probably no service injury 
severe enough to be labeled as a single 
cause but it is possible that the 
activity and the stress of marine 
training may have contributed to its 
occurrence.  It is also possible that its 
etiology is independent of marine 
training, whereupon on would conclude 
that the timing of its appearance was 
fortuitous.  

Legal Criteria and Analysis 

The veteran's claim of service connection for a low back 
disorder was denied by the Board in August 1974, and again by 
rating decision in April 1986.  The August 1974 Board 
decision and the April 1986 rating decision are final.  
38 U.S.C.A. §§ 7104(b), 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, under 38 U.S.C.A. § 5108 "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
The instant petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]

At the outset, the Board concurs with the October 1995 rating 
decision finding that additional evidence received since the 
April 1986 rating decision is new and material evidence as 
defined in 38 C.F.R. § 3.156.  That evidence was not 
previously of record, is relevant, and is so significant that 
it must be considered to fairly decide the merits of the 
claim of service connection for a low back disability.  The 
veteran's claim was denied previously based on findings that 
his back disability pre-existed service, and was not 
aggravated by service.  The additional evidence received 
suggests that during service pathology was superimposed on 
pre-existing, congenital back abnormality, and that it is the 
superimposed pathology that resulted in the current 
lumbosacral disc disease.  Thus, the additional evidence 
received is new and material, and the claim may be, and is, 
reopened.

Accordingly, consideration proceeds to de novo review of the 
claim.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  However, service connection may be 
granted for disability due to aggravation of a constitutional 
or developmental abnormality by superimposed disease or 
injury (see VAOPGCPREC 82-90 (1990); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As there was conflicting evidence regarding the nature and 
etiology of the veteran's low back disability, the Board 
sought an advisory opinion from VHA.  The opinion received 
(by a VA Chief of Orthopedic Surgery) reviewed the evidence 
and indicated, in essence, that while the veteran may have 
had a pre-existing (congenital) low back abnormality, such 
abnormality was asymptomatic on service entrance, and that 
back pathology first became persistently symptomatic during 
service.  The reviewing surgeon noted that the veteran's pre-
existing disability was one that often remained asymptomatic 
throughout life.  The surgeon concluded, in essence, that 
while the precise etiology of the veteran's current 
lumbosacral disc disease was unclear, symptoms associated 
with the current lumbosacral disc disease were first 
manifested in service, and have persisted to the present.  

The Board finds the advisory medical opinion of the VA Chief 
of Surgery persuasive.  It reflects a thorough and 
independent review of the file and includes a discussion of 
the medical principles involved.  In essence, the opinion 
establishes that the veteran's current lumbosacral disc 
disease is due to spine pathology that was superimposed on 
pre-existing (congenital) abnormality, and was incurred in 
service.  Hence, service connection for such disability is 
warranted.  


ORDER

The claim of service connection for a low back disability is 
reopened, and service connection for postoperative 
lumbosacral disc disease is granted.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


